144 S.E.2d 49 (1965)
265 N.C. 388
STATE
v.
Elvin Gray SQUIRES.
No. 166.
Supreme Court of North Carolina.
September 29, 1965.
*50 T. W. Bruton, Atty. Gen., Charles D. Barham, Jr., Asst. Atty. Gen., Wilson B. Partin, Jr., Staff Atty., Raleigh, for the State.
Charles L. Abernethy, Jr., New Bern, for defendant appellant.
PER CURIAM.
Upon arraignment, counsel questioned the mental capacity of the defendant to plead to the indictment and to conduct his defense. Pursuant to court order he was committed to Dorothea Dix Hospital for observation. At the end of the examination period the authorities certified the defendant was mentally competent to stand trial.
The record discloses: "On calling the case for trial the defendant, through counsel, Charles L. Abernethy, Jr., enters a plea of not guilty and moves to quash the bill of indictment." Disregarding the question whether the motion to quash was timely made (after plea) the reason assigned (hearsay testimony before the grand jury) was insufficient to invalidate the indictment. Costello v. United States, 350 U.S. 359, 76 S. Ct. 406, 100 L. Ed. 397. The court, after inquiry, overruled defendant's challenge to the competency of the prosecuting witness to testify. The court's finding of competency was warranted by the showing made and hence is conclusive. State v. Levy, 200 N.C. 586, 158 S.E. 94.
The questions presented and argued here, as well as the face of the record, disclose that in the trial there was
No error.